Citation Nr: 1509583	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-00 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis, to include as due to herbicide exposure.

2.  Entitlement to service connection for sclerosing cholangitis, to include as due to herbicide exposure.  

3.  Entitlement to service connection for non-alcoholic cirrhosis of the liver, to include as due to herbicide exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due herbicide exposure.  
 



REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 1983.   He died in September 2011. The appellant is the Veteran's surviving spouse.   

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The RO in Philadelphia, Pennsylvania certified these claims to the Board for appellate review.

The appellant filed a claim for death benefits that was received in October 2011.  In an October 2012 letter, the RO noted that it considered this claim as also encompassing a request to be substituted for the Veteran in the appeal of the July 2009 rating decision pending at the time of his death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2011)).  Accordingly, the appellant has been substituted as requested.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2012, the appellant filed a Substantive Appeal (i.e. VA Form 9) where she specifically requested a personal hearing before a Veterans Law Judge (VLJ) sitting at the RO.  There is no indication in the claims folder that such request was addressed.  The Board notes that the appellant appears to be currently residing in Niceville, Florida.   

To ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant should be scheduled for a hearing before a VLJ at an appropriate Regional Office (or in the alternative, a videoconference hearing, if she so desires).  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

